COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Case numbers: 01-11-00311-CR
              011-00312-CR

Style:          Ranfery Palacios v. The State of Texas

Date motion filed:     April 12, 2013

Party filing motion:   Appellant

Document to be filed: Supplemental brief




         It is ordered that appellant’s motion for extension of time to file supplemental brief is
         dismissed as moot. Defense counsel filed the supplemental brief on April 3, 2013.




Judge's signature: /s/ Jane Bland
                        Jane Bland
                        Acting individually

                       Panel consists of Justices Jennings, Bland, and Massengale.




Date: April 17, 2013